Citation Nr: 1025722	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Martinsburg, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at WMHS Braddock Hospital on April 27, 2007, 
and from May 10 through May 16, 2007.  


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from September 1965 to 
August 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
May, June, and July 2007 decisions in which the VAMC in 
Martinsburg, West Virginia, denied payment or reimbursement for 
unauthorized medical expenses incurred at WMHS Braddock Hospital 
on April 27, 2007 and from May 10 through May 16, 2007.  The 
Veteran filed a notice of disagreement (NOD) in July 2007, and 
the VAMC issued a statement of the case (SOC) in August 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2008.  

In her substantive appeal, the Veteran requested a Board hearing 
at a local RO.  
In February 2010, the Board remanded the appeal to the VAMC to 
provide the Veteran an opportunity for a Board video conference 
hearing (pursuant to her later request).  In May 2010, she 
submitted a statement indicating that she could not travel and 
wished to withdraw her request for a Board hearing.  See 38 
C.F.R. 
§ 20.704(e) (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran received medical treatment at Braddock Hospital 
on April 27, 2007, for abdominal pain and reports of blood in her 
stools the previous day; she also received medical treatment at 
Braddock Hospital from May 10 through May 16, 2007, for 
complaints of abdominal pain followed by laparoscopic surgery 
involving the lysis of adhesions and primary repair of a ventral 
hernia.

3.  A VA facility was located at least equidistant from her home 
and feasibly available at the time she sought treatment at 
Braddock Hospital; the evidence does not show that an attempt to 
use the VA facility would not have been considered reasonable by 
a prudent layperson.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical expenses 
incurred at a WSHS Braddock Hospital on April 27, 2007, and from 
May 10 through May 16, 2007, are not met.  38 U.S.C.A. §§ 1725, 
1728(a) (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1001, 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the VAMC).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in May, June, and July 2007 decision letters, the 
VAMC notified the appellant that payment had been denied for 
medical expenses because VA facilities were feasibly available to 
provide care.  In an August 2007 post-adjudication letter, the 
VAMC provided the appellant with notice of the information and 
evidence to substantiate her claim - specifically, evidence 
tending to show that VA facilities were not feasibly available 
and an attempt to use them beforehand would have been hazardous 
to life or health and contact was made to the VA requesting 
possible transfer once her condition stabilized.  The August 2007 
letter also notified her of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2007 SOC provided the 
Veteran with the criteria for payment/reimbursement under the 
Millennium Healthcare and Benefits Act, pursuant to 38 U.S.C.A. § 
1725, and notified her of the reasons for the denial.

To the extent the above notice does not meet Peligrini's content 
of notice requirements or the VCAA's timing requirements, the 
Board finds that such defect does not constitute prejudicial 
error in this case because of evidence of actual knowledge on the 
part of the appellant.  In this regard, the appellant has argued 
that a VA medical facility was not feasibly available to her and 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, i.e. the precise issue on which this 
claim turns.  Hence, the appellant has demonstrated an awareness 
of the evidence necessary to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in content or timing of the notice was cured by actual 
knowledge on the part of the appellant, and was, thus, not 
prejudicial.  Id.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's private treatment 
records from WMHS Braddock Hospital.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the appellant.  No further VAMC action on 
this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the VAMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which it might 
obtain such evidence, and the allocation of responsibilities 
between itself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

Pertinent legal authority provides for the furnishing of care by 
VA hospitals, as well as reimbursement for private medical care 
when such is authorized by VA.  Generally, when VA facilities or 
other government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA facilities 
for care.

In this case, the Veteran seeks reimbursement for private medical 
care not authorized in advance by VA.

Reimbursement or payment for expenses not previously authorized 
may be made only under the following circumstances:  (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability; (3) any disability of a veteran who is permanently 
and totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability in 
the case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31; and (b) such treatment was 
rendered in a medical emergency of such nature that delay would 
have been hazardous to life or health; and (c) VA or other 
Federal facilities were not feasibly available, and an attempt to 
use them beforehand would not have been reasonable, sound, wise, 
or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 17.52, 17.120 (2009).

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private hospital.  See 38 C.F.R. § 17.120 (2009); Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or 
payment of services not previously authorized will be made when 
such treatment was procured through private sources in preference 
to available Government facilities.  See 38 C.F.R. § 17.130 
(2009).

In this case, the Veteran does not meet the criteria listed 
above.  She does not contend, and the evidence does not show, 
that she has any service-connected disabilities or that she was 
participating in a rehabilitation program under 38 U.S.C. Chapter 
31.  Thus, the Veteran is not eligible for medical expense 
reimbursement under 38 U.S.C.A. § 1728.

The Veteran's claim has primarily been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, Pub. 
L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009).  Under that statute - which also provides general 
authority for the reimbursement of non-VA emergency treatment - 
payment for emergency services may be made only if the following 
conditions set forth in 38 C.F.R. § 17.1002 are met:  

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).  

See 38 C.F.R. § 17.1002 (2009).

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 
(2009).  Under the provisions of 38 C.F.R. § 17.53 (2009), a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 
(2009).  A VA facility would not be feasibly available if there 
was evidence establishing that an appellant was brought to a 
hospital in an ambulance and the ambulance personnel determined 
that the nearest available appropriate level of care was at a 
non-VA facility.  See 38 C.F.R. § 17.1002(c) (2009).

The Board points out that, during the pendency of this appeal, a 
portion of the provisions of 38 U.S.C.A. § 1725 was amended.  See 
the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  
Relevant to the instant case, the new law amends 38 U.S.C.A. § 
1725 to make the payment or reimbursement by VA of private 
treatment mandatory as opposed to discretionary, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "may" in both statutes was changed to 
"shall".

In this case, the Veteran went to the Braddock Hospital emergency 
room on April 27, 2007, with complaints of blood in her stools 
and abdominal pain.  An emergency room note reflects that she 
reported that she first started noticing blood in her stools the 
day before after driving to Baltimore.  She also had some mid 
abdominal pain, but she thought it was caused by her seatbelt 
being too tight.  She denied blood in her stools at that time, 
but brought in a stool specimen that she thought was bloody.  It 
was noted that she had a past history of diverticulitis and had 
had a bowel resection at the Martinsburg VAMC in April 2006.  On 
physical examination, she had some slight abdominal pains in the 
low mid abdomen and a large paraumbilical hernia where her 
surgical incision was.  The Veteran said that the hernia had been 
present since November.  The differential diagnosis was 
gastritis, gastroenteritis, pancreatitis, infective process, and 
gastrointestinal bleed.  The final diagnosis was abdominal pain, 
etiology unknown.  She was given Lortab for the pain and 
instructed to follow up with her doctor in the next several days.  

A discharge summary from Braddock Hospital reflects that the 
Veteran was admitted on May 10, 2007, after presenting with 
complaints of abdominal pain for 1 day.  The pain was located 
diffusely, radiating to her back, and associated with nausea and 
vomiting.  On physical examination, there was diffuse tenderness, 
a palpable mass lesion present in the low midline incision, and 
an old low midline incision, which appeared to be reducible.  She 
was taken to surgery with the diagnosis of small-bowel 
obstruction secondary to incarcerated ventral hernia versus 
adhesions.  She underwent an exploratory laparotomy, lysis of 
adhesions and primary repair of her ventral hernia.  There was no 
evidence of incarceration of the hernia at the time of surgery, 
but multiple adhesions were lysed.  

In June 2007, the Veteran's request for medical reimbursement was 
reviewed by a VA physician, the Medical Director for Fee 
Services, and disapproved.  There is no indication from the 
doctor as to the reasons for disapproval; however, as noted in 
the SOC, it was determined that that VA facilities were feasibly 
available.    

In her July 2007 NOD, the Veteran stated that she went to the 
emergency room in both instances in extreme pain and believed she 
needed to be seen right away instead of driving 90 miles to the 
VAMC in Martinsburg, WV.  She said that emergency surgery was 
done in the middle of the night to prevent her from possibly 
dying.  In her January 2008 substantive appeal, she said that it 
would have taken 1 1/2 to 2 hours to reach the VAMC.  

The Board notes that during the time period in question, the 
Veteran was living approximately 5.3 miles from the VA outpatient 
treatment clinic in Cumberland, Maryland, and approximately 85 
miles from the Martinsburg VAMC.  She lived approximately 6.8 
miles from Braddock Hospital.  The Board also notes that the 
Veteran's visits to Braddock Hospital occurred on weekdays at 
hours when the VA outpatient treatment clinic was open.  
Furthermore, the Veteran was not transported by ambulance on 
either of these occasions-indicating that the Veteran either 
drove herself or had someone else drive her.  

Under these circumstances, the Board finds that VA facilities 
were feasibly available and that there was no attempt by the 
Veteran to use them.  As regards treatment on April 27, 2007, the 
Veteran noticed blood in her stools the day before after driving 
from Baltimore.  The bleeding stopped, but she continued to have 
abdominal pain.  Under these circumstances, it is questionable 
whether a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, especially considering that she had 
driven several hours from Baltimore and waited 24 hours before 
going to the emergency room.  However, even assuming that the 
abdominal pain was severe, there was no attempt by her to visit 
the VA outpatient clinic, which was at least equidistant from her 
home and open at the time she sought treatment.   

As regards treatment from May 10 through May 16, 2007, the Board 
also finds that VA facilities were feasibly available and there 
was no attempt by the Veteran to use them.  After being treated 
on April 27, 2007, she was instructed to follow-up with her 
healthcare provider, but there is no indication that she did so.  
Furthermore, the Board notes that she had diverticulitis and 
underwent surgical bowel resection at the Martinsburg VAMC in 
April 2006.  The treatment she received at Braddock Hospital in 
May 2007 appears to have been due to complications arising from 
the April 2006 surgery (i.e., lysis of abdominal adhesions).  
Presumably, had she made an attempt to follow-up at the VAMC 
after April 27, as instructed, the laparoscopic surgery could 
have been accomplished at the VAMC, where the original surgery 
occurred.  Also, the Veteran said that the hernia had been 
present since November 2006-for approximately 6 months-bringing 
into the question of the emergent nature of her care.  In any 
event, there was no attempt by the Veteran to visit the VA 
outpatient clinic, which was at least equidistant from her home 
and open at the time she sought treatment at Braddock Hospital.

The Board also notes that the only medical evidence of record is 
the opinion from the Medical Director of Fee Services, which 
indicates that the claim should be disapproved.  Although the 
physician provided no rationale for this opinion, his conclusion 
is, nonetheless, consisted with the evidence discussed above.  
Significantly, the Veteran has not presented nor identified any 
medical opinion to the contrary (i.e., one that, in fact, 
supports her claim).  

Under these circumstances, the Board finds that the claim for 
payment of unauthorized medical expenses the Veteran incurred for 
treatment at Braddock Hospital on April 27, 2007, and from May 10 
through May 16, 2007, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Payment of unauthorized medical expenses the Veteran incurred for 
treatment at WMHS Braddock Hospital on April 27, 2007, and from 
May 10 through May 16, 2007, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


